Citation Nr: 0928612	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from October 1951 to June 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled for May 2007, but the Veteran failed to report for 
this hearing.  In November 2007, the Veteran contacted VA and 
withdrew his request for a hearing in writing.  Thus, the 
Board finds that the Veteran's request for a hearing is 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his 
active military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
hearing loss and tinnitus are related to his active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2008), service connection 
for certain disabilities, including organic diseases of the 
nervous system, may be granted on a presumptive basis if 
manifested to a compensable degree within one year after 
separation from service.

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385 (2008), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
The Veteran in this case contends that he sustained hearing 
loss and tinnitus and that these disabilities are related to 
service.  In particular, the Veteran asserts that his hearing 
loss and tinnitus are related to in-service noise exposure.  
Service personnel records (SPRs) associated with the claims 
file showed that the Veteran was awarded a Purple Heart and 
Combat Infantryman Badge (CIB), among other decorations.

The Board acknowledges that in cases where, as here, a claim 
is brought by a veteran who engaged in combat, satisfactory 
lay or other evidence that a disease or injury was incurred 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Board notes that the Veteran had evidence of decreased 
auditory acuity during service, but service treatment records 
(STRs) associated with the claims file were negative for a 
bilateral hearing loss disability as contemplated by 38 
C.F.R. § 3.385.  STRs were also negative for any diagnosis of 
or treatment for tinnitus.

The Veteran underwent a private audiogram in February 2005.  
The Veteran reported that he was exposed to loud noise in 
service due to artillery fire, small arms fire, and tank/bomb 
fire while serving in Korea and Vietnam.  At the time of the 
examination, the Veteran experienced difficulty hearing and 
understanding conversational speech.  He also indicated that 
he had intermittent tinnitus.  Audiometric testing was 
interpreted to show evidence of moderate, bilateral, 
asymmetric sensorineural hearing loss.  The examiner, a board 
certified audiologist, also concluded that the Veteran's 
currently diagnosed hearing loss and tinnitus were "as 
likely as not" the result of his exposure to a "high noise 
environment" while on active duty in the Army.

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiology examination in April 2005.  The Veteran reported 
having hearing loss and tinnitus, particularly in small 
groups and noisy environments.  He also stated that he was 
exposed to high levels of noise in service first as an 
infantryman and later as an armament repair technician.  
Following discharge from service, the Veteran specifically 
denied any recreational or occupational noise exposure.  It 
was noted that the Veteran worked at the post office.  With 
respect to the Veteran's tinnitus, he reported experiencing 
an intermittent "humming sound" since discharge from 
service.  The noise, according to the Veteran, was greater in 
the left ear than the right ear.  

The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
55
LEFT
15
20
25
45
55

Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 84 percent in the left 
ear.  The VA audiologist noted that the puretone audiometry 
results in the right ear indicated mild to severe 
sensorineural hearing loss beginning at 2000 Hz.  A mild to 
severe sensorineural hearing loss was also found in the left 
ear beginning at 3000 Hz.

The VA audiologist also concluded that neither the Veteran's 
hearing loss nor his tinnitus was related to service.  In 
particular, the audiologist indicated that it was "not at 
least as likely as not" that the hearing loss and tinnitus 
were related to service, particularly where, as here, (1) 
there was no evidence of a hearing loss disability at the 
time of discharge from service and (2) the first documented 
evidence of tinnitus was more than 30 years after discharge 
from service.  On the contrary, the audiologist stated that 
the Veteran's hearing loss was likely the result of 
"presbycusis and/or some other etiology."

The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that a combat veteran's disease or 
injury is automatically service-connected.  The Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

Here, the competent evidence of record enables a finding that 
the Veteran's currently diagnosed hearing loss and tinnitus 
were incurred in active service because the medical evidence 
is in relative equipoise.  The Board acknowledges that there 
are two competing medical opinions in this instance offering 
different conclusions as to whether the Veteran's currently 
diagnosed hearing loss and tinnitus are related to service.  
Specifically, the February 2005 private audiology note linked 
the Veteran's hearing loss and tinnitus to service, while the 
April 2005 VA C&P audiologist stated that neither the 
Veteran's hearing loss nor his tinnitus were related to 
service.

However, the Board also notes that 38 U.S.C.A. § 1154(a) 
provides that considerations shall be given to the places, 
types, and circumstances of the Veteran's service as shown by 
his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  

In this regard, it is noted that the Veteran served as an 
infantryman engaged in active combat operations in Korea, and 
that he received a Purple Heart as a result of this incident.  
The Board notes that he also received additional combat 
decorations such as the CIB.  There is no evidence of record 
to indicate significant post-service recreational or 
occupational noise exposure.  The Board further observes that 
the Veteran's statements are consistent with the 
circumstances of his service, and that this evidence supports 
a finding that the Veteran experienced significant acoustic 
trauma in service.  Consequently, the Board is required to 
resolve all reasonable doubt in favor of the Veteran.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service 
connection for hearing loss is granted.  

As to the Veteran's tinnitus, he stated at the time of the 
April 2004 VA C&P examination that he experienced ringing in 
his ears shortly after service.  According to Charles v. 
Principi, 16 Vet. App. 370, 374 (2002), the Veteran is 
competent to provide lay evidence of his experiencing ringing 
in the ears since service.  Furthermore, in accordance with 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  As such, the Board 
finds that the Veteran's contentions that he experienced 
ringing in his ears since service to be competent and 
credible and therefore affords them great probative weight.

The Board notes that while the April 2005 VA audiological 
report did not link the Veteran's tinnitus to service, the 
record contains credible evidence of exposure to excessive 
noise exposure/acoustic trauma in service.  However, in light 
of the February 2005 private audiological report discussed 
above, which stated that tinnitus is as likely as not a 
result of exposure to a high noise environment in service, 
and the grant of the Veteran's service-connection claim for 
hearing loss, the Board finds that service connection for 
tinnitus is warranted.  The fact that the Veteran has been 
found to have hearing loss related to acoustic trauma in 
service also adds to the credibility of his statements that 
he had tinnitus since that time as well because "an 
associated hearing loss is usually present" with tinnitus.  
The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient 
with Ear Problems.  The Board also notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  
Additionally, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The Merck 
Manual, Section 7, Ch. 85, Inner Ear.  

In this case, the Board cannot reasonably disassociate the 
Veteran's tinnitus from his service-connected hearing loss 
and noise exposure during service.  Further, after resolving 
all doubt in favor of the Veteran, the Board affords more 
probative weight to the Veteran's statements and contentions 
that he had tinnitus since service.  Accordingly, service 
connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 
3.303.
 
In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


